                                                                                                                                                                                  'JJ
Ji'   0   T    ,},



          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page 1 of 1



                                                       UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                                       v.                                                   (For Offenses Committed On or After November 1, 1987)



                           Juan Carlos Martinez-Santiago                                                    Case Number: 3:19-mj-22140

                                                                                                            Jolm G Cotsirilos
                                                                                                            Defendant's Attorney


          REGISTRATION NO. 84528298
          THE DEFENDANT:
           IZl pleaded guilty to count(s) 1 of Complaint        ~~~-=-~~~~~~~~~~~~~~~~~~~~~~----'


              D was found guilty to count( s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                          Nature of Offense                                                                          Count Number(s)
          8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                                1
              D The defendant has been found not guilty on count(s)                                   ~~~~~~~~~~~~~~~~~~~




              D Count(s)                                                                                     dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                                   ~   TIME SERVED                                      D                                        days

              IZl Assessment: $10 WAIVED IZl Fine: WAIVED
              IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                            charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                        [[·'' 'J '1   IP= Ff'~
                                                                              t
                                                                        u'-~· ·J~, ;~:~::-: ~. d

                                       /'. ''/
                                    _,,-,.<~·                          MAY 2 8 2019
                                 /[_-it---'"

              Received      .·      •          j            I CLER!\, 1.1.: . r·,:c:r":ic-r COURT
                         DUSM \__                           sourncm; u:c; .·.:::r OF CilLIFOilNJ.~
                                                            BV
                                                                 ·-------h--------...._            DEPUTY



              Clerk's Office Copy                                                                                                                       3:19-mj-22140
